Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Application No. JP2019-014209, filed on 01/30/2019, has been received.

Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 1/29/2019 is in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 1 and 16 each recite “a first medical report serving as a current medical report”. It is unclear how something in the act of being generated can already serve as a 
By virtue of dependence on claim 1, the rejection of claim 1 also applies to dependent claims 2-15.
Claim 4 recites “by referring to information keeping, in correspondence with one another, a type of the update candidate item, an updating method for updating the update candidate item, and automatic update capability information indicating whether or not the updating method is automatically updatable, the processing circuitry determines whether or not the identified update candidate item is automatically updatable in the first medical report” (emphasis added). The claim limitation is unclear, but it appears to narrow the limitations set forth in claim 3. It is further unclear how claim 3 is being narrowed by the recitation. The Examiner interprets the recitation as narrowing claim 3 such that the processing circuitry refers to “information keeping” to perform the limitations set forth in claim 3.
Claim 9 recites “when the first medical report is to be saved as a second medical report, the processing circuitry displays a message checking to see whether or not an update is unnecessary with respect to the update candidate item that is not automatically updatable and has not been updated”. It is unclear what limitation is being claimed due to excessive negative limitations. The Examiner notes that the interpretation of claim 10 depends in part on the interpretation of claim 9, which is found to be unclear.
Claim 11 recites “the processing circuitry appends link information linking to an updating method corresponding to the identified update candidate item as a link 

Claim Rejections - 35 USC § 101
Claims 1-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 16 fall into at least one of the statutory categories (i.e., machine or process or manufacture or improvement thereof). The identified abstract idea is (claim 16 being representative):
obtaining a medical report generated in a past;
generating a first medical report serving as a current medical report on a basis of the past medical report and identifying at least one update candidate item that needs to be updated in the first medical report; and
causing […] to display the identified update candidate item in a recognizable manner.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of processing circuitry (claim 1) and/or a display (claims 1 and 16) (i.e., a computer and/or computer components) (see Specification, pg. 51, para. 2, “it is possible to realize the methods described in the present embodiments by causing… a personal computer… to execute a program prepared in advance). That is, other than For example, but for the processor circuitry, the claims encompass a person generating a first medical report serving as a current medical report on a basis of the past medical report and identifying at least one update candidate item that needs to be updated in the first medical report. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of processor circuitry and/or a display 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processing circuitry and a display to perform the method (represented by claim 16) amounts to no more than mere instructions to apply the exception using a generic computer and/or generic computer component. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).

Claims 2-15 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claim(s) 2-15 merely further describe(s) the additional element(s) of the processing circuitry and the display (see analysis, supra).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagawa (US 2009/0076853).

Re. CLAIM 1, Sagawa teaches a medical report generating device ([0044] teaches an image interpretation report making terminal 12 e.g. a well-known personal computer or workstation.) comprising processing circuitry configured ([0044] teaches element 12 has a CPU (processing circuitry) processes a program.): 
to obtain a medical report generated in a past (Fig. 13 and [0076] teach accessing a report server 22 and reading out (obtaining) a past report 130. See also Fig. 14.);
to generate a first medical report serving as a current medical report on a basis of the past medical report (Fig. 13 and [0076] teach the image interpretation report 24 (a current medical report) to be created (generated) on the basis of the past report 130 will be referred to as a present report 132 (a first medical report). See also Fig. 14. Fig. 13 and [0077] teaches copying and/or revising data from the past report 130 to the present report 132 (generating the first medical report).) and 
to identify at least one update candidate item that needs to be updated in the first medical report (Fig. 13 teaches elements 114 and 117 (update candidate items) from the past report 130 are revised (updated) and recorded in the present report 132. The Examiner interprets elements 110-117 of the past report as necessarily identified for copying, revising, recording, and/or editing.); and
(Fig. 14 teaches reading out (displaying) past report (having elements 110-117) (one or more identified update candidate item).)

Re. CLAIM 2, Sagawa teaches the medical report generating device according to claim 1, wherein the processing circuitry causes a display to display an update state of the identified update candidate item in a recognizable manner (Fig. 14 teaches determining a present image that corresponds to a key image (identified update candidate item); and creating key image data (an update state) corresponding to the key image produced from the read present image and recording it in the present report. [0013] teaches the template may be displayed on a display device and is edited on the display device to complete the present report (see Fig. 8). The Examiner interprets edits as update states for copied items.)

Re. CLAIM 3, Sagawa teaches the medical report generating device according to claim 2, wherein the processing circuitry determines whether or not the identified update candidate item is automatically updatable in the first medical report, and in accordance with whether or not the update candidate item is automatically updatable, the processing circuitry causes the display to display the update state of the identified update candidate item in the recognizable manner (See Fig. 13 and [0013]. The Examiner interprets editing or not editing copied data (identified update candidate items) as determining whether or not copied data requires editing (is automatically ‘updatable’). The Examiner interprets edited template as displayed on the display device. See also Fig. 14, last step, and Fig. 8 (the template / recognizable manner).)

Re. CLAIM 4, Sagawa teaches the medical report generating device according to claim 3, wherein, by referring to information keeping, in correspondence with one another (The Examiner interprets the claim limitation as requiring accessible information for updating the first medical report (see pg. 46, para. 1). [0011] teaches the system comprises a correspondence data producing device for producing correspondence data that shows correspondence between present images and past images. Fig. 14 teaches the present image for the template is determined with reference to correspondence information (information keeping).), a type of the update candidate item, an updating method for updating the update candidate item, and automatic update capability information indicating whether or not the updating method is automatically updatable, the processing circuitry determines whether or not the identified update candidate item is automatically updatable in the first medical report (See claims 1, 2, and 3 prior art rejections.)

Re. CLAIM 5, Sagawa teaches the medical report generating device according to claim 3, wherein, when having determined that the identified update candidate item is automatically updatable (Fig. 13 teaches elements 110-117 (identified update candidate items) of the past report 130 are either revised (automatically updated) or copied into the template of the present report 132 prior to editing and completing the present report.), the processing circuitry automatically updates the (see previous citation. The Examiner interprets at least data elements 114 and 117 as automatically updated according to Fig. 14.)

Re. CLAIM 6, Sagawa teaches the medical report generating device according to claim 5, wherein, among the identified update candidate items (at least Sagawa data elements 114 and 117), the processing circuitry causes the display to display, in a recognizable manner, one or more already-updated items which are update candidate items that were automatically updated (Fig. 13 teaches revise or copy data into the template. Fig. 14 and [0013] teaches displaying the not yet completed template (having revised data / already-updated items) on the display device.); and one or more update requiring items which are update candidate items that are not automatically updatable and which require an update (The Examiner interprets copied data (update requiring items) as editable, not revisable (not automatically updatable). See Fig. 13 and 14.)

Re. CLAIM 7, Sagawa teaches the medical report generating device according to claim 6, wherein, among the identified update candidate items (Fig. 14 teaches past report 130 data is revised and recorded or copied and optionally edited with respect to past report 130 data (revised or copied update candidate items).), the processing circuitry displays a message indicating that an update was performed with respect to one or more update candidate items that were automatically updated (Fig. 8, 13, and 14 teach the report creation screen displaying revised data (a message indicating that an update was performed.) and displays a message indicating that an update is necessary with respect to one or more update candidate items that are not automatically updatable (Fig. 8, Fig. 13, and Fig. 14 teach displayed copied data and editing the template prior to completion. [0063] teaches inputting finding and diagnosis in respective text input boxes to write the image interpretation report (an update). The Examiner interprets copied data as a message indicating that an update is necessary.)

Re. CLAIM 8, Sagawa teaches the medical report generating device according to claim 7, wherein the processing circuitry displays a message indicating that a confirmation is necessary, as the message indicating that the update was performed with respect to the one or more update candidate items that were automatically updated (Fig. 8 and [0061] teaches a complete button 89 (a message indicating that a confirmation is necessary) as well as (with respect to) related patient information and examination information (having revised and recorded data). See also Fig. 10 and [0069], “report data recording area 100”.)

Re. CLAIM 11, Sagawa teaches the medical report generating device according to claim 3, wherein, when having determined that the identified update candidate item is not automatically updatable (The Examiner interprets copied data as determined to not be ‘automatically updatable’. See Fig. 13.), the processing circuitry appends link information linking to an updating method corresponding to the identified update ([0067] teaches the CPU makes (appends) a linkage of the respective findings and diagnoses to the corresponding annotations and creates annotation link data (link information) that represent linkage of the respective findings and diagnosis (identified update candidate items) to the corresponding annotations and recording the annotation link data as metadata. The Examiner notes it is unclear what the update method entails. The Examiner interprets copying to the template as the update method and the template as the link destination (see Fig. 13 and 14).)

Re. CLAIM 13, Sagawa teaches the medical report generating device according to claim 11, wherein, 
by using the update method linked by the link information (copying past report 130 data to the present report 132 template, see Fig. 13), 
the processing circuitry receives an operation to update the update candidate item (Fig. 14 teaches editing (an operation to update) the present report 132 template prior to completing the present report 132 as an image interpretation report 24. The Examiner interprets copied data as being edited.) 
to which the link information is appended in the first medical report (Fig. 10 teaches the link data 116 and 117 are found in the tag area (appended) of image interpretation reports 24, e.g. the template of the present report 132 (see Fig. 13).)

Re. CLAIM 16, the subject matter of claim 16 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 16 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (US 2009/0076853).

Re. CLAIM 12, Sagawa teaches the medical report generating device according to claim 11, wherein the processing circuitry displays a message (Sagawa Fig. 8, “complete button 89”) indicating that an update is necessary with respect to the update candidate item to which the link information is appended (i.e., an edit button preferably placed near the respective data to be edited. Fig. 14 teaches edit the template prior to completion.)

Sagawa does not explicitly teach an edit button(s).

However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of editing with teaching of Sagawa since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Sagawa. Providing buttons for functions (as taught by Sagawa) does not change or affect the complete template button functionality of system of making image interpretation reports of Sagawa. Completing an image interpretation report using the template on the report creation screen 80 would be performed the same way even with the addition of edit buttons for inline editing (for user convenience). Since the functionalities of the elements in Sagawa do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 14, Sagawa teaches the medical report generating device according to claim 11, wherein,
when the update candidate item to which the link information is appended in the first medical report was not updated (Fig. 10 teaches tag data and report data. Fig. 14 teaches copying (not updating) finding data, diagnosis data, annotation data (update candidate items to which the link information is appended).),
the processing circuitry displays a message […] with respect to the update candidate item to which the link information is appended (The Examiner interprets the complete button 89 of Fig. 8 as displayed whether or not copied data is edited (updated). The Examiner notes it is unclear what checking to see whether or not an update is unnecessary entails. The Examiner interprets such a task as a user decision supported by the display interface design.)

Sagawa does not explicitly teach checking to see whether or not an update is unnecessary. (The Examiner interprets a button for an edit function to display such a message.)
However, since an edit button would meet the broadest reasonable interpretation, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of an interactive button (e.g. the complete button 89) with teaching of Sagawa since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Sagawa. Providing buttons for functions (as taught by Sagawa) that may or may not be used (e.g. by the doctor) does not change or affect the editing and completion functionality of system of making image interpretation reports of Sagawa. Completing an image interpretation report using the template on the report creation screen 80 would be performed the same way even with the addition of edit buttons for (optional) inline 

Re. CLAIM 15, Sagawa teaches the medical report generating device according to claim 11, wherein 
when no link is made by the link information at a time of saving the first medical report as a second medical report (Fig. 14 and [0073] teaches utilizing a blank report. [0073] teaches for new report making mode, the doctor writes the findings and diagnosis, pastes the key image, displays annotations, and makes the linkage of findings and diagnosis to respective annotations. The Examiner interprets the complete button as selected (at a time of saving) when the linkage has not been made.),
the processing circuitry displays a message […] whether or not an update is unnecessary with respect to the update candidate item to which the link information is appended (see Fig. 8, “complete” for a displayed message. The Examiner interprets “making a linkage” as a necessary update with respect to the tag data and/or report data.)

Sagawa does not explicitly teach a message checking to see (i.e., a button for making a linkage).
However, since a ‘making a linkage’ button would meet the broadest reasonable interpretation, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of an interactive button (e.g. button 89) .

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (US 2009/0076853) in view of Kanada et al. (US 2007/0083396).

Re. CLAIM 9, Sagawa teaches the medical report generating device according to claim 3, wherein, when the first medical report (see Fig. 13, the template present report 132) is to be saved (see Fig. 8, complete button 89) as a second medical report (see [0063], a completed present report 132 / an image interpretation report 24), the processing circuitry displays a message checking to see whether or not ([0074] and [0075] teach the CPU judges whether or not the selected request relates to an initial examination when the past report utilizing mode selection button 122 is clicked. Fig. 12 and [0075] also teaches a warning window 124 (having a message checking to see whether or not…)) […] the update candidate item that is not  (The Examiner interprets such an update candidate item as copied data not edited by the doctor prior to selecting the complete button 89.)

Sagawa does not explicitly teach the displaying a message that checks to see whether or not […] with respect to the update candidate item that is not automatically updatable and has not been updated.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of a warning window with teaching of Sagawa since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Sagawa. Providing a window after selecting a button (as taught by Sagawa) does not change or affect the normal report completion functionality of the system of Sagawa. Completing image interpretation reports would be performed the same way even with the addition of a window after selecting the complete button 89. Since the functionalities of the elements in Sagawa do not interfere with each other, the results of the combination would be predictable.

Sagawa may not teach a message that checks to see whether or not an update is unnecessary.

Kanada teaches a message that checks to see whether or not an update is unnecessary (see Fig. 3, “report difference information”.)
prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Kanada’s Fig. 3 with teaching of Sagawa since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Sagawa or Kanada. Providing information (as taught by Kanada) does not change or affect the normal information window or report completion functionalities of the system of Sagawa. Completing image interpretation reports and providing a warning window or other windows would be performed the same way even with the addition of an information window with Kanada’s information. Since the functionalities of the elements in Sagawa and Kanada do not interfere with each other, the results of the combination would be predictable.
	
Re. CLAIM 10, the subject matter of claim 10 is essentially defined in terms of a device, which is technically corresponding to claim 9. Since claim 10 is analogous to claim 9, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9. Further, Sagawa/Kanada teaches
when the first medical report (Sagawa’s present report 132 template) is to be saved as a second medical report (Sagawa’s image interpretation report 24), the processing circuitry displays a message (Sagawa’s window 124 substituting Kanada’s Fig. 3 information for the warning message) checking to see whether or not a confirmation is unnecessary with respect to the update candidate item that has automatically been updated (Sagawa’s revised and recorded data) and has not been confirmed (Sagawa [0075] also teaches an information window OK button 125. The Examiner interprets selecting “OK” as confirming completion (unnecessarily or not) after selecting the complete button and receiving the information window.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vergaro et al. (US 2018/0075189) for teaching interventional radiology structured reporting workflow.
Allison et al. (US 2013/0097480) for teaching form building.
Matsue et al. (US 8,401,259) for teaching editing of information on a key image of an object and the type of edit processing
Myers et al. (US 2008/0046292) for teaching platform for interoperable healthcare data exchange.
Bass et al. (US 2007/0250769) for teaching providing online application forms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626